Name: Commission Regulation (EEC) No 3180/80 of 5 December 1980 amending Regulation (EEC) No 1496/80 on the declaration of particulars relating to customs value and on documents to be furnished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 335/64 Official Journal of the European Communities 12 . 12 . 80 COMMISSION REGULATION (EEC) No 3180/80 of 5 December 1980 amending Regulation (EEC) No 1496/80 on the declaration of particulars relating to customs value and on documents to be furnished THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community, Article 1 Regulation (EEC) No 1496/80 is hereby amended as follows : Having regard to Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ( x), and in particular Article 16 thereof, Whereas Article 1 of Commission Regulation (EEC) No 1496/80 ( 2) laid down, in particular, a specimen form (D.V.1 ) of declaration of particulars relating to customs value ; whereas this specimen form must be clarified further; 1 . the text of Article 2 ( 1 ) (a) shall read as follows : '( a) where the value of the imported goods in a consignment does not exceed, as appropriate, 70 000 Belgian or Luxembourg francs, 12 000 Danish kroner, 4 000 German marks, 100 000 Greek drachmas, 10 000 French francs, 1 000 Irish pounds, 2 000 000 Italian lire, 4 500 Dutch guilders or 1 000 pounds sterling, provided that they do not constitute split or multiple consignments from the same consignor to the same consignee;' 2 . the following Article 4a shall be inserted : 'Article 4a Regulations (EEC) No 375/69 and (EEC) No 1343/75 are hereby repealed. Any reference to them shall be deemed to refer to this Regulation.' 3 . the Annex is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1981 . Whereas, in view of the accession of Greece to the European Communities , it is appropriate to express in Greek currency the limit of value fixed by Article 2 ( 1 ) ( a ) of Regulation (EEC) No 1496/80 ; Whereas Regulation (EEC) No 1496/80 replaces Commission Regulation (EEC) No 375/69 (3) and (EEC) No 1343 /75 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission OJ No L 134, 31 . 5 . 1980, p. 1 . ( 2) OJ No L 154, 21 . 6 . 1980 , p. 16. ( 3 ) OJ No L 52, 3. 3 . 1969 , p. 1 . ( 4) OJ No L 137, 28 . 5 . 1975 , p. 18 . ANNEX DECLARATION OF PARTICULARS RELATING TO CUSTOMS VALUE D. V. 1 1 Buyer FOR OFFICIAL USE 2 Seller 3 Number and date of invoice 4 Number and date of contract 5 Terms of delivery (e.g. fob New York) 6 Number and date of any previous customs decision concerning boxes 7 to 9 Enter X where applicable YES NO 7 (a) Are the buyer and seller RELATED in the sense of Article 1 (2 ) * of Regulation (EEC) No 1224/80 ? If 'NO', go to box 8 (b) Did the relationship INFLUENCE the price of the imported goods ? (c ) ( reply optional ) Does the transaction value of the imported goods CLOSELY APPROXIMATE to a value mentioned in Article 3 (2 ) (b) of Regulation (EEC) No 1224/80? If ' YES' , give details : YES NO YES NO 8 (a) Are there any RESTRICTIONS as to the disposition or use of the goods by the buyer, other than restrictions which - are imposed or required by law or by the public authorities in the Community, - limit the geographical area in which the goods may be resold , or - do not substantially affect the value of the goods ? (b) Is the sale or price subject to some CONDITION or CONSIDERATION for which a value cannot be determined with respect to the goods being valued ? Specify the nature of the restrictions, conditions or considerations as appropriate. If the value of conditions or considerations can be determined, indicate the amount in box 11(b) overleaf. YES YES NO NO YES YES NO NO 9 (a) Are any ROYALTIES and LICENCE FEES related to the imported goods payable either directly or indirectly by the buyer as a condition of the sale ? (b) Is the sale subject to an arrangement under which part of the proceeds of any subsequent RESALE, DISPOSAL or USE accrues directly or indirectly to the seller ? If ' YES' to either of these questions, specify conditions and, if possible, indicate the amounts in boxes 15 and 16 overleaf: * PERSONS SHALL BE DEEMED TO BE RELATED ONLY IF : (a ) they are officers or directors of one another 's businesses ; (b) they are legally recognized partners in business ; (c) they are employer and employee ; (d) any person directly or indirectly owns, controls or holds 5 % or more of the outstanding voting stock or shares of both of them ; (e) one of them directly or indirectly controls the other ; (f) both of them are directly or indirectly controlled by a third person ; (g) together they directly or indirectly control a third person ; or (h) they are members of the same family. 10 I , the undersigned, declare that all particulars given in this document are true and complete. Place : Date : Signature : Declarant : Item Item Item A. Basis of calculation 1 1 (a) Net price in CURRENCY OF INVOICE ( price actually paid or price payable for settlement at the material time for valuation for customs purposes) ( b) Indirect payments - see box 8 (b) overleaf ( rate of exchange 12 Total A in NATIONAL CURRENCY 13 Costs incurred by the buyer : (a) commissions, except buying commissions (b) brokerage B. ADDITIONS : Costs in NATIONAL CURRENCY NOT INCLUDED in A above * QUOTE BELOW previous relevant customs decisions, if any : (c ) containers and packing' 14 Goods and services supplied by the buyer free of charge or at reduced cost for use in connection with the production and sale for export of the imported goods : The values shown represent an apportionment where appropriate (a) materials , components , parts and similar items incorporated in the imported goods (b) tools, dies , moulds and similar items used in the production of the imported goods (c) materials consumed in the production of the imported goods . . (d ) engineering , development, artwork, design work, and plans and sketches undertaken elsewhere than in the Community and neces ­ sary tor the production ot the imported goods 15 Royalties and licence fees - see box 9(a) overleaf 16 Proceeds of any subsequent resale, disposal or use accruing to the seller - see box 9(b) overleaf 1 7 Costs of delivery to (place of introduction) (a) transport ( b) loading and handling charges (c) insurance 18 Total B 19 Costs of transport after importation C. DEDUCTIONS : Costs in NATIONAL CURRENCY INCLUDED in A above * 20 Charges for construction , erection , assembly , maintenance or technical assistance undertaken after importation 21 Other charges (specify) 22 Customs duties and taxes payable in the Community by reason of the importation or sale of the goods 23 Total C 24 VALUE DECLARED (A + B-C) * Where amounts are payable in FOREIGN CURRENCY, indicate in this section the amount in foreign currency and the rate of exchange by reference to each relevant element arid item . Reference Amount Rate of exchange